Remarks
Claims 1, 3-12, and 14-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection provided below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3-8, 10-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Bhimanaik (U.S. Patent 8,627,438).
Regarding Claim 1,
Bhimanaik discloses an apparatus control method, applied to a controller of an apparatus control system, comprising:
Acquiring control information in a wireless manner, wherein the control information comprises: authentication information, a determination result indicating whether the authentication information is qualified or unqualified, and at least one or any combination of control instructions determined based on the determination result indicating whether the authentication information is qualified or unqualified (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; authentication information, such as random numbers, QR codes, other codes, authentication data, authentication factors, usernames, passwords, whether or not a device is trusted or registered for an account, and the like, as well as whether or not such information is authentic, and control instructions, such as instructions to provide access, revoke access, authorize access for a particular period, require additional authentications, or the like, as examples);

Acquiring feedback information, wherein the feedback information is generated by the target apparatus in response to a first control instruction associated with spot check items in a spot check item list displayed on a mobile terminal, or the feedback information is information inputted on the mobile terminal by an operator (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; additional authentication factors, authentication another time, instruction to revoke access, a button hit by a user to confirm entry of a code, and any of many other additional inputs, for example);
Determining whether the feedback information meets a requirement (Exemplary Citations: for example, Abstract, Column 2, 
When the feedback information meets the requirement, controlling the target apparatus to be in an unlocked state (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; allowing access, for example); and
When the control information indicates that the authentication information is unqualified, the control instructions include controlling the target apparatus to be in a locked state (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; not allowing access if not authenticated, for example, as seen in column 14, lines 40-53 disclosing that the mobile device is not identified as trusted, as one example, for example);

Regarding Claim 12,
Claim 12 is a device claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Bhimanaik discloses when the control information indicates that the authentication information is qualified, the method further comprises (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; as above, for example):

Generating a second control instruction when the first determination result indicates that the feedback information meets the requirement (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; as above, for example); and
Controlling the target apparatus to be in the unlocked state in response to the second control instruction (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, 
Regarding Claim 14,
Claim 14 is a device claim that corresponds to method claim 3 and is rejected for the same reasons. 
Regarding Claim 4,
Bhimanaik discloses when the control information indicates that the authentication information is qualified, the method further comprises (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; as above, for example):
Acquiring a third control instruction, wherein the third control instruction is generated by a mobile terminal or a server when a second determination result indicates that the target apparatus meets a requirement, the second determination result is determined by the mobile terminal or the server and indicates whether feedback information meets a requirement, the feedback information is generated by the target apparatus in response to a first control instruction associated with spot check items in a spot check item list, or the feedback information is 
Controlling the target apparatus to be in the unlocked state in response to the third control instruction (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; as above, for example).  
Regarding Claim 15,
Claim 15 is a device claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Bhimanaik discloses that acquiring the control information in a wireless manner includes acquiring, in a wireless manner, authentication information generated and transmitted by a mobile terminal or authentication information generated by the mobile terminal and forwarded by a server, acquiring, in a wireless manner, a determination result 
Regarding Claim 6,
Bhimanaik discloses that after the acquiring, in a wireless manner, the authentication information generated and transmitted by the mobile terminal or the authentication information generated by the mobile terminal and forwarded by the server and determining that the authentication information is qualified, the method further comprises transmitting a spot check instruction to the mobile terminal, to control the mobile terminal to output a spot check item list of the target apparatus or transmitting a spot 
Regarding Claim 16,
Claim 16 is a device claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Bhimanaik discloses that when the control information indicates that the authentication information is qualified, before the acquiring the feedback information, a first determination result or a third control instruction, the method further comprises transmitting a spot check item list of the target apparatus to the mobile terminal (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; as above, for example).  
Regarding Claim 17,

Regarding Claim 8,
Bhimanaik discloses that when a spot check exception occurs during a spot check process performed based on the spot check items in the spot check item list, the method further comprises: acquiring image information on the spot check exception acquired by a mobile terminal and transmitting the image information on the spot check exception to a server or transmitting a spot check exception instruction to a mobile terminal to transmit the acquired image information on the spot check exception to a server (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; getting image, such as QR code, graphical image, or other image, such as with a camera, short range wireless communication, or the like, as examples).  
Regarding Claim 18,
Claim 18 is a device claim that corresponds to method claim 8 and is rejected for the same reasons.  
Regarding Claim 10,
Bhimanaik discloses that when the spot check exception occurs in a preset key item, the method further comprises locking the target 
When the spot check exception occurs in a preset conventional item, the method further comprises determining whether the number of all of conventional items for which the spot check exception occurs reaches a first threshold, and locking the target apparatus when the number reaches the first threshold (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; as above, where the threshold may be 1, for example).  
Regarding Claim 11,
Bhimanaik discloses when the spot check exception occurs in the spot check process performed based on the spot check items in the spot check item list, the method further comprises (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, 
Generating an exception item report based on acquired information on all of spot check exceptions (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; notification to user regarding the attempt, for example); and
Triggering to start a preset information interaction application, and publishing the exception item report in the information interaction application (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; displaying notification in UI and allowing access revocation, for example).  
Regarding Claim 19,
Claim 19 is a device claim that corresponds to method claim 11 and is rejected for the same reasons.  
Regarding Claim 20,

The mobile terminal is configured to acquire authentication information (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures); and
The controller comprises the apparatus control device according to claim 12 (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bhimanaik in view of Kaneko (U.S. Patent Application Publication 2009/0040039).
Regarding Claim 9,
Bhimanaik discloses that when that the control information indicates that the authentication information is qualified, the method further comprises controlling the target apparatus (Exemplary Citations: for example, Abstract, Column 2, lines 34-54; Column 4, line 54 to Column 6, line 61; Column 7, line 28 to Column 9, line 30; Column 9, line 50 to Column 11, line 20; Column 11, line 57 to Column 13, line 4; Column 15, line 1 to Column 16, line 42; and associated figures; as above, for example);
But does not appear to explicitly disclose controlling the target apparatus to be in a standby state.  
Kaneko, however, discloses controlling the target apparatus to be in a standby state (Exemplary Citations: for example, Paragraphs 46-54, 62, 63, and associated figures; standby instruction to go into a standby state, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the control techniques of Kaneko into the authentication system of Bhimanaik in order to allow the system to provide access to sensors, to allow the system to set sensors into standby mode, to allow for waking devices as necessary, to provide .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432